DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PG Pub. No. US 2005/0287799 A1).
Regarding claim 1, Lee teaches a manufacturing method comprising 
forming an interlayer dielectric film (¶ 0032: 208) on an upper surface of a semiconductor substrate (¶ 0024 & fig. 2B: 208 formed on upper surface of substrate 200); 
forming an opening in the interlayer dielectric film (¶ 0036: 210), the opening exposing a part of the upper surface of the semiconductor substrate (figs. 2B-2C: 210 exposes surface of substrate portion 212); 
forming a titanium layer (¶ 0042: 213) on the interlayer dielectric film and in the opening (fig. 2D: 213 formed on 208 and in opening 210);
forming a titanium nitride layer (¶ 0043: 214) on the titanium layer (fig. 2D: 214 formed on 213); and 
titanium siliciding, the entire titanium layer arranged in contact with the semiconductor substrate and on a bottom portion of the opening (¶ 0042: entire portion of 213 in contact with substrate portion 212 and on bottom of 210 reacted to form titanium silicide 215).

Regarding claim 2, Lee teaches the manufacturing method according to Claim 1, wherein the titanium siliciding includes annealing the semiconductor substrate at 700 ˚C or higher (¶ 0044: forming 215 includes annealing at 750 ˚C – 850 ˚C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Jung et al. (Patent No. US 6,376,368 B1).
Regarding claim 3, Lee teaches the manufacturing method according to Claim 1, further comprising forming a tungsten plug (¶ 0046: 216) on the titanium nitride layer that is in the opening (fig. 2E: 216 formed on 214 in opening 210).  Lee further teaches an annealing temperature for the semiconductor substrate in the titanium siliciding is greater than approximately 690 ˚C or greater (¶ 0042), and forming the tungsten plug comprises forming a tungsten film (¶ 0046) by a CVD method using WF6 (¶ 0048).
Lee is silent to the temperature at which the tungsten film is formed, and therefore does not teach wherein an annealing temperature for the semiconductor substrate in the titanium siliciding is higher than a temperature at which a tungsten film is formed in the forming a tungsten plug.
Jung teaches forming a titanium silicide (61a, similar to 215 of Lee) at an annealing temperature higher than a temperature for forming a tungsten plug (col. 9, lines 44-45 & 61-64: 61a formed at an annealing temperature higher than tungsten deposition temperature).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the tungsten deposition of Lee with the temperature of Jung, as a means to provide a temperature suitable for a CVD reaction of WF6 (col. 9, lines 58-64).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Hashimi et al. (US 2006/0006477 A1).
Regarding claim 4, Lee teaches the manufacturing method according to Claim 1, comprising forming an opening (210) in an interlayer dielectric layer (208).  Lee further teaches an annealing temperature for the semiconductor substrate in the titanium siliciding is approximately 690 ˚C (¶ 0042), and the opening is formed by an etch process (¶ 0036).
Lee is silent to the method further comprising hydrogen annealing, that is, annealing on the semiconductor substrate in hydrogen-containing atmosphere before the forming a titanium layer, wherein an annealing temperature for the semiconductor substrate in the titanium siliciding is higher than an annealing temperature in the hydrogen annealing.
Hashimi teaches a method of forming an opening (¶ 0062: 20, similar to 210 of Lee) in an interlayer dielectric layer (¶ 0063: 33, similar to 208 of Lee) on a semiconductor substrate (¶ 0062: 11, similar to 200 of Lee), the method including annealing the semiconductor substrate in hydrogen-containing atmosphere (¶ 0067: 11 heated in hydrogen gas) at a temperature in a range of 300 ˚C to 500 ˚C (¶ 0069).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the hydrogen anneal of Hashimi, as a means to remove etch damage at the bottom of the opening (Hashimi, ¶ 0066) to prevent an increase in contact resistance (Hashimi, ¶ 0065).
 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsui et al. (PG Pub. No. US 2007/0228427 A1).
Regarding claim 5, Lee teaches a manufacturing method comprising 
forming an interlayer dielectric film (¶ 0032: 208) on an upper surface of a semiconductor substrate (¶ 0024 & fig. 2B: 208 formed on upper surface of substrate 200); 
forming an opening in the interlayer dielectric film (¶ 0036: 210), the opening exposing a part of the upper surface of the semiconductor substrate (figs. 2B-2C: 210 exposes substrate portion 212); 
forming a titanium layer (¶ 0042: 213) on the interlayer dielectric film and in the opening (fig. 2D: 213 formed on 208 and in opening 210);
forming a titanium nitride layer (¶ 0043: 214) on the titanium layer (fig. 2D: 214 formed on 213); and 
titanium siliciding, the entire titanium layer arranged in contact with the semiconductor substrate and on a bottom portion of the opening (¶ 0042: entire portion of 213 in contact with substrate portion 212 and on bottom of 210 reacted to form titanium silicide 215).
Lee does not teach forming the titanium layer 30 nm or larger and 45 nm or smaller.
Matsui teaches forming a silicide layer (¶ 0075: 20, similar to 215 of Lee) on an exposed semiconductor surface (17, similar to expose substrate material of Lee), the method comprising forming a 30 nm or larger titanium layer (¶ 0075: Ti film, similar to 213 of Lee, formed to a thickness of approximately 50 nm) on an interlayer dielectric film and in an opening in the interlayer dielectric film (¶ 0075: Ti film deposited onto silicon oxide film 18 and in an opening in 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the titanium layer of Lee with the thickness of Matsui, as a means to form a silicide film suitable for use in a bit line structure (Matsui, ¶ 0075 & Lee, ¶ 0046).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Matsui discloses the general conditions of titanium layers in the nm range for forming silicide layers. Accordingly, adjusting the titanium layer of Lee to meet the claimed range of “30 nm or larger and 45 nm or smaller” involves only routine skill in the art.
 
Regarding claim 6, Lee in view of Matsui teaches the manufacturing method according to Claim 1, wherein the titanium siliciding includes annealing the semiconductor substrate at 700 ˚C or higher (Lee, ¶ 0044: forming 215 includes rapid thermal annealing at 750 ˚C – 850 ˚C).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsui as applied to claim 5 above, and further in view of Jung.
Regarding claim 7, Lee in view of Matsui teaches the manufacturing method according to Claim 5, further comprising forming a tungsten plug (Lee, ¶ 0046: 216) on the titanium nitride layer that is in the opening (Lee, fig. 2E: 216 formed on 214 in opening 210).  Lee in view of Matsui further teaches an annealing temperature for the semiconductor substrate in the titanium siliciding is greater than approximately 690 ˚C (Lee, ¶¶ 0042, 0044), and forming the tungsten plug comprises forming a tungsten film (Lee, ¶ 0046) by a CVD method using WF6 (Lee, ¶ 0048).
Lee in view of Matsui is silent to the temperature at which the tungsten film is formed, and therefore does not teach wherein an annealing temperature for the semiconductor substrate in the titanium siliciding is higher than a temperature at which a tungsten film is formed in the forming a tungsten plug.
Jung teaches forming a titanium silicide (61a, similar to 215 of Lee) at an annealing temperature (col. 9 lines 44-45: 600 ˚C to 700 ˚C, similar to that of Lee) higher than a temperature for forming a tungsten plug (col. 9 lines 61-64: plug 65a, similar to 216 of Lee, formed by depositing tungsten layer 65 at a temperature of 465 ˚C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the tungsten deposition of Lee in view of Matsui with the temperature of Jung, as a means to provide a temperature suitable for a CVD reaction of WF6 (col. 9 lines 58-64).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsui as applied to claim 5 above, and further in view of Hashimi.
Regarding claim 8, Lee in view of Matsui teaches the manufacturing method according to Claim 5, comprising forming an opening (Lee, 210) in an interlayer dielectric layer (Lee, 208).  Lee in view of Matsui further teaches an annealing temperature for the semiconductor substrate in the titanium siliciding is approximately 690 ˚C or greater (Lee, ¶ 0042), and the opening is formed by an etch process (Lee, ¶ 0036).
Lee in view of Matsui is silent to the method further comprising hydrogen annealing, that is, annealing on the semiconductor substrate in hydrogen-containing atmosphere before the forming a titanium layer, wherein an annealing temperature for the semiconductor substrate in the titanium siliciding is higher than an annealing temperature in the hydrogen annealing.
Hashimi teaches a method of forming an opening (¶ 0062: 20, similar to 210 of Lee) in an interlayer dielectric layer (¶ 0063: 33, similar to 208 of Lee) on a semiconductor substrate (¶ 0062: 11, similar to 200 of Lee), the method including annealing the semiconductor substrate in hydrogen-containing atmosphere (¶ 0067: 11 heated in hydrogen gas) at a temperature in a range of 300 ˚C to 500 ˚C (¶ 0069).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee in view of Matsui with the hydrogen anneal of Hashimi, as a means to remove etch damage at the bottom of the opening (Hashimi, ¶ 0066) to prevent an increase in contact resistance (Hashimi, ¶ 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894